FIRST REQUEST FOR ADMISSIONS
Now comes Plaintiff, The Retirement Board of the Employees' Retirement System of the State of Rhode Island, and, pursuant to Rule 26, propounds this First Request for Admissions to be answered by Defendant, Edward D. Diprete, to be answered on or before such expedited date as the Court shall order.
1. Defendant pled guilty to eighteen (18) felonies related to his public office as Governor of the State of Rhode Island.
2. In State v. DiPrete, P1/94-1000AB, Indictment, Count 1, Defendant pled guilty to charges of Racketeering Influenced and Corrupt Organizations ("RICO"), R.I. Gen. Laws § 7-15-1  2 and Conspiracy, R.I. Gen. Laws § 11-1-6;
3. In State v. DiPrete, P1/94-1000AB, Indictment, Count 2, Defendant pled guilty to a charge of RICO, R.I. Gen. Laws §7-15-1  2;
4. In State v. DiPrete, P1/94-1000AB, Indictment, Counts 3, 5, 7, 9, 11, 13, 15 and 21, Defendant pled guilty to charges of Solicitation or Acceptance of Bribe by Agent, Employee or Public Official, R.I. Gen. Laws § 11-7-3  5; and
5. In State v. DiPrete, P1/94-1000AB, Indictment, Counts 4, 6, 8, 10, 12, 14, 16 and 22, Defendant pled guilty to charges of Extortion by Public Official, R.I. Gen. Laws § 11-42-1.1.
6. Defendant admitted under oath that he accepted a bribe from Frank N. Zaino for awarding contract(s) for engineering services to the firm of F. N. Zaino  Associates, Inc. with the State of Rhode Island and the Public Building Authority.
7. Defendant admitted under oath that he accepted a bribe of $125,000 from Frank N. Zaino for awarding contract(s) for engineering services to the firm of F. N. Zaino  Associates, Inc. with the State of Rhode Island and the Public Building Authority.
8. Defendant admitted under oath that he extorted a sum of money from Frank N. Zaino.
9. Defendant admitted under oath that he accepted a bribe from David Presbrey for awarding a contract(s) to David Presbrey, Architects, Inc. with the State of Rhode Island and the Public Building Authority.
10. Defendant admitted under oath that he accepted a bribe of $32,850 from David Presbrey for awarding a contract(s) to David Presbrey, Architects, Inc. with the State of Rhode Island and the Public Building Authority.
11. Defendant admitted under oath that he extorted David Presbrey.
12. Defendant admitted under oath that he extorted $32,850 from David Presbrey.
13. Defendant admitted under oath that he accepted a bribe from Donald R. Conlon for awarding contract(s) to Baker  Conlon Architects, Incorporated with the State of Rhode Island and the Public Building Authority.
14. Defendant admitted under oath that he accepted a bribe of $39,000 from Donald R. Conlon for awarding contract(s) to Baker 
Conlon Architects, Incorporated with the State of Rhode Island and the Public Building Authority.
15. Defendant admitted under oath that he extorted Donald R. Conlon.
16. Defendant admitted under oath that he extorted $39,000 from Donald R. Conlon.
17. Defendant admitted under oath that he solicited a bribe and accepted a bribe from Norton E. Salk for awarding a contract with the State of Rhode Island.
18. Defendant admitted under oath that he solicited a bribe of $25,000 and accepted a bribe of $16,570 from Norton E. Salk for awarding a contract with the State of Rhode Island.
19. Defendant admitted under oath that he extorted Norton E. Salk.
20. Defendant admitted under oath that he extorted $25,000 and obtained $16,570 from Norton E. Salk.
21. Defendant admitted under oath that he accepted a bribe from Armando F. Lusi and A Robert Lusi for awarding a contract to A. F. Lusi Corporation, Inc., relating to the University of Rhode Island Library addition.
22. Defendant admitted under oath that he accepted a bribe of $30,000 from Armando F. Lusi and A Robert Lusi for awarding a contract to A. F. Lusi Corporation, Inc., relating to the University of Rhode Island Library addition.
23. Defendant admitted under oath that he extorted Armando F. Lusi and A. Robert Lusi.
24. Defendant admitted under oath that he extorted $30,000 from Armando F. Lusi and A. Robert Lusi.
25. Defendant admitted under oath that he agreed to accept a bribe from Richard A. Johnson for the awarding of a contract to Thunberg Industries, Inc. by the Public Building Authority relating to the Central Food Processing Plant at the Howard Complex and six satellite kitchens for the Adult Correctional Institutions.
26. Defendant admitted under oath that he agreed to accept a bribe of $10,000 from Richard A. Johnson for the awarding of a contract to Thunberg Industries, Inc. by the Public Building Authority relating to the Central Food Processing Plant at the Howard Complex and six satellite kitchens for the Adult Correctional Institutions.
27. Defendant admitted under oath that he attempted to extort Richard A. Johnson.
28. Defendant admitted under oath that he attempted to extort $10,000 from Richard A. Johnson.
29. Defendant admitted under oath that he agreed to accept a bribe from Pen Fang for the awarding of contract(s) to Engitek, Inc. by the State of Rhode Island.
30. Defendant admitted under oath that he agreed to accept a bribe of $15,000 from Pen Fang for the awarding of contract(s) to Engitek, Inc. by the State of Rhode Island.
31. Defendant admitted under oath that he attempted to extort Pen Fang.
32. Defendant admitted under oath that he attempted to extort $15,000 from Pen Fang.
33. Defendant admitted under oath that he agreed to accept a bribe from Carl D. Marcello for the award of a contract to lease office space in the Foundry by the State of Rhode Island.
34. Defendant admitted under oath that he agreed to accept a bribe of $35,000 from Carl D. Marcello for the award of a contract to lease office space in the Foundry by the State of Rhode Island.
35. Defendant admitted under oath that he attempted to extort Carl D. Marcello.
36. Defendant admitted under oath that he attempted to extort $35,000 from Carl D. Marcello.
Respectfully submitted,
PLAINTIFF
THE RETIREMENT BOARD OF THE EMPLOYEES' RETIREMENT SYSTEM OF THE STATE OF RHODE ISLAND
By Its Attorney,
SHELDON WHITEHOUSE ATTORNEY GENERAL
__________________________ Thomas A Palombo   Bar #4212 Special Assistant Attorney General 150 South Main Street Providence, RI 02903 (401) 274-4400 Ext. 2296 FAX: (401) 274-3050
By Its Attorney,
________________________ David D. Barricelli, Esq. Bar #4763 Hinckley, Allen  Snyder 1500 Fleet Center Providence, RI 02903 (401) 274-2000                     CERTIFICATE OF SERVICE
I, the undersigned, hereby certify that I faxed and mailed a true copy of the foregoing First Request for Admissions, via regular first class mail to Robert D. Goldberg, Esquire, 226 Cottage Street, P.O. Box 557, Pawtucket, RI 02862-0557 and John D. Lynch, Esquire and Robert H. Friel, Esquire, Lynch  Friel, 600 Tollgate Road, Warwick, RI 02886; on this 26th day of February, 1999.
____________________
2129 H/84-88